          Case 1:13-cr-00600-ER Document 302 Filed 04/29/20 Page 1 of 1


                                                    U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                   April 27, 2020
                                      The May 8 violation hearing is adjourned to July 10, 2020,
BY ECF                                at 11:00 AM.
The Honorable Edgardo Ramos
                                      SO ORDERED.
United States District Judge
Southern District of New York
40 Foley Square
                                                                                   4/29/2020
New York, New York 10007

       Re:     United States v. William Pascal, 13 Cr. 600-5 (ER)

Dear Judge Ramos:

       The Government writes to request that the defendant’s May 8, 2020 violation of supervised
release conference be adjourned by approximately 60 days. In early April, the defendant
underwent surgery for an injury and is now recovering at a physical rehabilitation facility. The
defendant anticipates another surgery in the coming weeks. In addition, the defendant has an
appearance set in his state case in early May. A 60-day adjournment will enable the defendant to
recover from his injuries and make progress in his state case. The defense does not object to this
request.

                                                        Respectfully submitted,

                                                        GEOFFREY S. BERMAN
                                                        United States Attorney for the
                                                        Southern District of New York


                                                  By:
                                                        Alexander Li
                                                        Assistant United States Attorney
                                                        (212) 637-2265


cc:    Guy Oksenhendler, Esq. (by ECF)
       Hillel Greene, U.S. Probation (by email)
